                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 1 of 10 Page ID #:172

                                                                                     1
                                                                                 1       Steven C. Vondran, [SBN 232337]
                                                                                         THE LAW OFFICES OF STEVEN C. VONDRAN, PC
                                                                                 2       620 Newport Center Drive, Suite 1100
                                                                                         Newport Beach, CA 92660
                                                                                 3       Telephone: (877) 276-5084
                                                                                         Facsimile: (888) 551-2252
                                                                                 4       E-mail: steve@vondranlegal.com
                                                                                 5       Attorneys for JOHN DOE assigned subscriber I.P. address 75.58.225.52
                                                                                 6
                                                                                 7                                           U.S. DISTRICT COURT

                                                                                 8                          FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                                                 9         STRIKE 3 HOLDINGS, LLC,
                                                                                10                                                              Case No.: 8:19-cv-00334-TJH-SP
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                                                Plaintiff,
                                                                                11                                                              COUNTERCLAIM TO FIRST
                                                                                           vs.                                                  AMENDED COMPLAINT BY JOHN
                                                                                12                                                              DOE DEFENDANT SUBSCRIBER
                                                                                           JOHN DOE subscriber assigned IP address,             ASSIGNED IP ADDRESS
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13         75.58.225.52                                         75.58.225.52

                                                                                14                             Defendant.
                                                                                                                                                DECLARATION OF NON-
                                                                                15                                                              INFRINGEMENT OF COPYRIGHT

                                                                                16         JOHN DOE subscriber assigned IP address
                                                                                17         75.58.225.52,

                                                                                18                           Counterclaimant,
                                                                                           vs.                                                  DEMAND FOR JURY TRIAL
                                                                                19         STRIKE 3 HOLDINGS, LLC,
                                                                                20                           Counterdefendant.
                                                                                21
                                                                                22               COMES NOW, the Defendant/Counterclaimant, JOHN DOE subscriber assigned IP

                                                                                23       address 75.58.225.52 (“DOE”) pursuant to Fed. R. Civ. P. 13 and 15, by and through its counsel

                                                                                24       of record, and hereby counterclaims against Plaintiff, STRIKE 3 HOLDINGS, LLC, (“S3H”)
                                                                                         on the grounds described herein, and praying for the relief hereinafter set forth as follows:
                                                                                25
                                                                                26
                                                                                27
                                                                                                                                       1
                                                                                                                       JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 2 of 10 Page ID #:173

                                                                                     1
                                                                                 1                                COUNTERCLAIMS OF THE DEFENDANT
                                                                                 2       By JOHN DOE subscriber assigned IP address 75.58.225.52.
                                                                                 3                                         NATURE OF THIS ACTION
                                                                                 4              1.       Strike 3 Holdings, LLC has undertaken to clog the Courts with hundreds of
                                                                                 5       Copyright infringement claims seeking apparently to “protect” its copyrights from
                                                                                 6       infringement. John Doe is one such defendant caught in the web of aggressive enforcement
                                                                                 7       actions and is forced to incur legal fees for movies he did not download or share.
                                                                                 8              2.       John Doe hereby seeks affirmative relief that he did not infringe the works at
                                                                                 9       issue so that when Plaintiff realizes it has no case and seeks to drop the litigation, Defendant
                                                                                10       can show with ease that it is the prevailing party entitled to its attorney fees.
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11              3.       What is clear is that the S3H litigation model is not what it claims, to protect
                                                                                12       itself from copyright infringement, rather S3H has a business model to use the court system as
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13       an arm to its copyright collection activities and to seek to extract income from anyone identified
                                                                                14       as an Internet Subscriber using the “sue and settle” business model regardless of whether or not
                                                                                15       they have valid evidence to support their claims, or to even make honest allegations that would
                                                                                16       survive a Rule 11 challenge.
                                                                                17                                        JURISDICTION AND VENUE
                                                                                18              4.       The counterclaim is brought pursuant to 28 U.S.C. § 2201. This Court is thereby
                                                                                19       vested with subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this
                                                                                20       case presents a federal question under the United States Copyright Act. These counterclaims
                                                                                21       are brought in accordance with Federal Rule of Civil Procedure 13(a)(1). The aforementioned
                                                                                22       causes of action arise out of the transactions or occurrences that are the subject matter of S3H’s
                                                                                23       Complaint and do not require adding another party over which the Court cannot acquire
                                                                                24       jurisdiction.
                                                                                25              5.       Venue is proper in that the tort of allege infringement occurred in this jurisdiction.
                                                                                26
                                                                                27
                                                                                                                                          2
                                                                                                                         JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 3 of 10 Page ID #:174

                                                                                     1
                                                                                 1                                       GENERAL ALLEGATIONS
                                                                                 2              6.     John Doe is a simple man living a simple life. Until he was sued by S3H, John
                                                                                 3       Doe had never heard of the pornographic websites: “Blacked”, “Vixen”, or “Tushy”. John Doe
                                                                                 4       does not know who downloaded these movies claimed to have been infringed, and to date, no
                                                                                 5       evidence of infringement has even been presented. Instead, he was pressured to settle the case
                                                                                 6       or risk facing a lawsuit. Defendant choose to stand up for what he believes in and not to give
                                                                                 7       in despite knowing that recovering attorney fees as a Defendant in a copyright infringement
                                                                                 8       case is never a guarantee.
                                                                                 9                                             BACKGROUND
                                                                                10                             Broadband, DMCA, and Internet Infringement
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11              7.     The rise of DSL and Cable broadband in the United States created a blessing and
                                                                                12       a curse for content owners (CO). The blessing is that CO’s could distribute their works to a
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13       much larger audience. The curse for the CO’s was that it was easier for people to infringe their
                                                                                14       copyrights.
                                                                                15              8.     The 1998 enactment of the DMCA struck a balance between internet service
                                                                                16       providers (ISP), (CO), and the distribution of copyrighted works. Congress provided a
                                                                                17       mechanism for CO’s to provide notice to ISP’s (a DMCA notice) of alleged infringements of
                                                                                18       their copyrights. This system has worked fairly well. In cases where ISP’s have failed to
                                                                                19       properly “police” the DMCA notices, lawsuits have been file against ISP’s that they have not
                                                                                20       followed the DMCA, and large jury awards have been entered against the ISP’s. (See BMG
                                                                                21       Rights Management, LLC, et. al v. Cox Enterprises, Inc., 4th Cir., 16-1972 (2018)).
                                                                                22              9.     To avoid infringement liability, many ISP’s had a policy of terminating
                                                                                23       subscribers when they receive a large number of DMCA notices. The policy is not complicated
                                                                                24       – if COMCAST gets too many DMCA notices, they cut off their customer or “throttle down”
                                                                                25       their broadband service.
                                                                                26              10.    The cost of sending a DMCA notice is negligible. The CO simply sends an email
                                                                                27
                                                                                                                                       3
                                                                                                                      JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 4 of 10 Page ID #:175

                                                                                     1
                                                                                 1       (which costs almost nothing) to the ISP.
                                                                                 2                     The IP Address, ISP Wifi Routers, and the Risk of False Positives
                                                                                 3              11.     ISP’s, in effort to attract more subscribers and make more money, have marketed
                                                                                 4       broadband to residential customers. Residential customers are then supplied with DSL or cable
                                                                                 5       modems and/or wireless routers. These modems and routers are configured in such a way that
                                                                                 6       any computer in a household can use any number of computers to access the internet which is
                                                                                 7       normally mapped to a single IP address. In a given household, for example, 5 or more
                                                                                 8       computers, laptops and iPads may be connecting to the internet with the ability to download
                                                                                 9       content.
                                                                                10                              THE ECONOMICS OF PORNO-TROLLING
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11              12.     The porn industry, like the rest of the media industry, has benefitted from the roll-
                                                                                12       out of broadband. See The Hidden Economics of Porn https://www.theatlantic.co
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13       m/business/archive/2016/04/ pornography- industry-economics-tarrant/476580/.
                                                                                14              13.     Numerous porn studios are or were known to produce and distribute copyrighted
                                                                                15       video works. These include such well-known names as Playboy, Penthouse, and Hustler who
                                                                                16       have migrated from the print magazine format to the Internet. None of these studios have
                                                                                17       launched large scale “Doe” campaigns of copyright infringement to Defendant’s knowledge.
                                                                                18       In or around 2011 it is estimated that porn studios found that bittorrent litigation was a
                                                                                19       profitable adjunct to their regular media distribution.
                                                                                20                  Ingenuity 13, LLC (Prenda Law), Malibu Media, and Strike 3 Holdings
                                                                                21              14.     In the decision of Honorable Otis Wright in the Central District of California,
                                                                                22       Judge Wright characterized “Porno-trolling” as:
                                                                                23              …They’ve discovered then nexus of antiquated copyright laws, paralyzing social
                                                                                                stigma, and unaffordable defense costs. And they exploit this anomaly by accusing
                                                                                24              individuals of illegally downloading a single pornographic video. Then they offer
                                                                                                to settle—for a sum calculated to be just below the cost of a bare-bones defense.
                                                                                25              For these individuals, resistance is futile; most reluctantly pay rather than have
                                                                                                their names associated with illegally downloading porn. So now, copyright laws
                                                                                26              originally designed to compensate starving artists allow, starving attorneys in this
                                                                                                electronic-media era to plunder the citizenry.
                                                                                27
                                                                                                                                         4
                                                                                                                        JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 5 of 10 Page ID #:176

                                                                                     1
                                                                                 1
                                                                                                Ingenuity 13, LLC v. John Doe, 2:12-cv-08333-ODW-JC Document 130 Filed
                                                                                 2              05/06/13
                                                                                 3              15.    As Judge Wright noted, Porno-trolling as a business model works because the

                                                                                 4       cost to initiate a lawsuit is extremely low in federal court ($400.00) and the cost to hire a

                                                                                 5       copyright lawyer for the defendant can be very high ($ 300.00- $400.00 per hour or more).

                                                                                 6       Retainers requested by prospective defense counsel frequently far exceed the cost to settle.

                                                                                 7       When plaintiffs get any push back, they may simply dismiss under Rule 41 or just incur the

                                                                                 8       nominal filing cost of $ 400.00. Defendants meanwhile have had to be involved in the legal

                                                                                 9       system – find defense counsel and pay defense counsel legal fees to defend their interest and

                                                                                10       seek to expose the scheme in Court.
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11                          Strike 3 Holdings Torrent Monitoring and 2,000+ Lawsuits

                                                                                12              16.    S3H is a believed to be a pornography production studio with several related
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13       entities located in the Los Angeles area of California. S3H operates three website brands:

                                                                                14       Blacked, Tushy, and Vixen and also believed to run a “Blacked Raw” label.

                                                                                15              17.    S3H utilizes and has adopted the porno-trolling business model. From late 2017

                                                                                16       to date over 2,000 lawsuits have been filed in federal courts across the country.

                                                                                17              18.    The key to S3H’s litigation strategy, is the “Ex Parte” motion to get early

                                                                                18       discovery from the ISP. This involves: a) a torrent monitoring company – to say they monitored

                                                                                19       the torrents; b) an “investigator” who testifies the monitoring torrents worked c) a business

                                                                                20       owner who testifies that they had done everything in their power to control infringement and

                                                                                21       their company would go out of business unless the infringement was stopped; d) selection of

                                                                                22       high value judicial districts and exiting those districts when decisions became adversarial; e)

                                                                                23       use of “infringement stacking” to “infringement delay” to amplify damages rather than to try

                                                                                24       and mitigate damages.

                                                                                25              a.     These infringements are detected by torrent monitoring firm based in either

                                                                                26                     Karlsruhe or Hamburg Germany, using the same “IPP”. The same individual, on

                                                                                27
                                                                                                                                       5
                                                                                                                      JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 6 of 10 Page ID #:177

                                                                                     1
                                                                                 1              information and belief believed to be Tobias Fieser, apparently “checked” the
                                                                                 2              thousands of infringements for accuracy. Despite the fact that the Germans self-
                                                                                 3              labelled their software as “forensic software”, it is in fact untested, unvalidated
                                                                                 4              open source code.
                                                                                 5        b.    S3H’s also is believed to use a “forensic investigator” of the alleged
                                                                                 6              infringements and looking at a single PCAP, whose name is John Pasquale. Mr.
                                                                                 7              Pasquale, according to his LinkedIn profile (currently posted on information and
                                                                                 8              belief, but which may have since been changed), on information and belief works
                                                                                 9              as a consultant to PNB Paribas, not at 7 River Systems, an investigation firm run
                                                                                10              out of a suburban tract home in Maryland by his son. S3H is also believed on
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11              information and belief to have engaged Susan Stalzer to “compare” infringement
                                                                                12              records and reports and to confirm infringement has occurred by a particular
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13              Defendant. On information and belief, Ms. Stalzer has no certified experience in
                                                                                14              either the forensics industry and may never have served as an expert witness.
                                                                                15        c.    S3H on information and belief, only sues in a small number of targeted judicial
                                                                                16              districts where the income of the defendants is believed to have a high net worth
                                                                                17              (for example, California, Texas, Illinois, New York, and Colorado). Even within
                                                                                18              those districts, defendants were isolated based on the high net worth of the
                                                                                19              districts and this is why Plaintiff pressures these individuals to settle, usually
                                                                                20              coming out of the settlement gate with an unsolicited offer to settle as high as
                                                                                21              $50,000. This is designed to scare the living daylights out of a Defendant and to
                                                                                22              force them to settle whether they did the downloads or not.
                                                                                23        d.    S3H is also believed to use “infringement stacking” to “infringement delay” to
                                                                                24              amplify damages rather than to try and mitigate damages. Meaning, they may
                                                                                25              learn of infringement in January of 2019 and do nothing but wait for more
                                                                                26              infringements to rack up to try to bolster their case for money damages.
                                                                                27
                                                                                                                                6
                                                                                                               JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 7 of 10 Page ID #:178

                                                                                     1
                                                                                 1             e.     Defendant alleges on information and belief that S3H has never sent a DMCA
                                                                                 2                    notice (letter, text or email) to the IP address of the purported infringing
                                                                                 3                    defendant.
                                                                                 4             f.     S3H, (like its lawsuit competitor Malibu Media), on information and belief also
                                                                                 5                    promotes the wide distribution of “free” versions of their movies on such sites as
                                                                                 6                    “Pornhub” whose marketing model is that the consumer can watch “free porn.”
                                                                                 7                    So, on one hand they want people to enjoy free porno, and on the other likes to
                                                                                 8                    profit from this activity.
                                                                                 9             19.    S3H also is believed on information and belief to distribute DVD’s. These DVD’s
                                                                                10       are compilations of the shorter clips that are at issue in these infringements. These DVD’s are
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11       on information and belief believed to not clearly indicate the owner of the films is “Strike 3
                                                                                12       Holdings”. These DVD’s also have the “copyright warning notice” at the beginning of the films,
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13       which, oddly enough, is not believed to be present on the videos on the website of Vixen,
                                                                                14       Blacked, and Tushy.
                                                                                15             COUNT I DECLARATION OF NON-INFRINGEMENT OF COPYRIGHT
                                                                                16             20.    DOE realleges paragraphs 1-19 above as fully set forth herein.
                                                                                17             21.    A case and controversy exist between S3H and DOE regarding the alleged
                                                                                18       infringement of the works that S3H allegedly owns and has allegedly copyrighted.
                                                                                19             22.    S3H alleges that DOE has infringed many of its copyrighted works as attached
                                                                                20       to their complaint. These works are believed to be approximately 30-40 minutes in length and
                                                                                21       involve graphic pornography that is marketed under the Vixen, Tushy, Blacked Raw, and
                                                                                22       Blacked website brands.
                                                                                23             23.    DOE’s did not infringe and categorically denies the allegations of infringement,
                                                                                24       or any works marketed or owned by S3H.
                                                                                25             24.    DOE has not infringed any of S3H’s rights under 17 U.S.C. § 106 nor has DOE
                                                                                26       has not infringed any of S3H’s rights under 17 U.S.C. § 501.
                                                                                27
                                                                                                                                      7
                                                                                                                      JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 8 of 10 Page ID #:179

                                                                                     1
                                                                                 1                 25.   DOE requests that the Court entered a judgment of non-infringement as to the
                                                                                 2       works that S3H alleges DOE to have infringed.
                                                                                 3                 26.   Absent a declaration of non-infringement DOE has an objectively reasonable
                                                                                 4       apprehension of becoming the target of another lawsuit on the claims alleged here, or similar
                                                                                 5       claims by this Plaintiff.
                                                                                 6                 27.   Dismissal of this lawsuit without prejudice is inadequate to vindicate DOE’s
                                                                                 7       rights.
                                                                                 8                 28.   DOE is entitled to a declaratory judgment of non-infringement, to his costs and
                                                                                 9       attorneys’ fees as a prevailing party pursuant to 17 U.S.C. § 505 and to such other and further
                                                                                10       relief as may be appropriate.
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11                 29.   DOE has been damaged as a result of S3H’s aggressive actions and campaign of
                                                                                12       abuse of process.
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13                                       DOE’S PRAYER FOR RELIEF
                                                                                14                 DOE respectfully prays and judgment entered as follows:
                                                                                15                           COUNT I – Declaratory Judgment of Non-Infringement
                                                                                16                 A.    A declaration and entry of judgment that S3H claim for infringement be denied
                                                                                17                       in their entirety and take nothing;
                                                                                18                 B.    DOE is the prevailing party under the Copyright Act;
                                                                                19                 C.    DOE be entitled to statutory attorney fees under the Copyright Act;
                                                                                20                 D.    DOE be entitled to costs of suit; and
                                                                                21                 E.    DOE be entitled to any other relief that this Court may allow.
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                                                                         8
                                                                                                                         JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 9 of 10 Page ID #:180

                                                                                     1
                                                                                 1
                                                                                         DATED: October 10, 2019                THE LAW OFFICES OF STEVEN C. VONDRAN
                                                                                 2
                                                                                 3
                                                                                                                          By:          /s/ Steven C. Vondran
                                                                                 4
                                                                                                                                    Steven C. Vondran, Attorney for JOHN DOE
                                                                                 5                                                    620 Newport Center Drive, Suite 1100
                                                                                                                                             Newport Beach, CA 92660
                                                                                 6                                                             Phone: (877) 276-5084
                                                                                                                                             Facsimile: (888) 551-2252
                                                                                 7                                                           steve@vondranlegal.com
                                                                                 8
                                                                                 9
                                                                                10
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11
                                                                                12
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13
                                                                                14
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                                                                9
                                                                                                                   JOHN DOE COUNTERCLAIM
                                                                                Case 8:19-cv-00334-TJH-SP Document 28 Filed 10/10/19 Page 10 of 10 Page ID #:181

                                                                                      1
                                                                                  1                                       CERTIFICATE OF SERVICE
                                                                                  2               I, Lisa Vondran, hereby certify that on October 10, 2019, I electronically filed the
                                                                                  3        foregoing with the Clerk of the Court using the CM/ECF system which will send notification
                                                                                  4
                                                                                           of such filing to the following:
                                                                                  5
                                                                                          Service List
                                                                                  6
                                                                                          Judge Terry J. Hatter
                                                                                  7       350 W. 1st Street
                                                                                          Court Room 9B
                                                                                  8       9th Floor
                                                                                  9       Los Angeles, CA 90012

                                                                                 10       Law Offices of Lincoln Bandlow
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                          1801 Century Park East, Suite 2400
                                                                                 11       Los Angeles, California 90067
                                                                                          Lincoln@bandlowlaw.com
                                                                                 12
                                              Newport Beach, California 92660




                                                                                                         Attorneys for Plaintiff Strike 3 Holdings LLC
                                               620 Newport Ctr., Suite 1100




                                                                                 13
                                                                                 14
                                                                                                  DATED this 10th day of October 2019 at Phoenix, Arizona.
                                                                                 15
                                                                                 16
                                                                                                                                   By:       /s/ Lisa Vondran
                                                                                 17                                                                      Lisa Vondran
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                                                                      10
                                                                                                                        JOHN DOE COUNTERCLAIM
